Order affirmed, with costs; no opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke and Bergan. Judge Scileppi dissents and votes to modify and to remit to Special Term for recomputation of the judgment as follows: (1) by reducing so much of the recovery under the first cause of action as is represented by the second series of notes; (2) by dismissing the third cause of action; (3) by applying the setoff as found by the Appellate Division against another portion of the recovery, and (4) by recomputing interest.